Exhibit 10.3

March 17, 2015

 

Dear Dr. Mivev

 

This letter is a follow up to our previous discussion about the Scientific
Advisory Board for Regen BioPharma, Inc. The function of the Scientific Advisory
Board is to review research directions that Regen BioPharma, Inc.  may
undertake, determining those projects which may lead to future
developments/advancements in the field of stem cell therapy. Other areas may be
pursued as well, with advice from this advisory board.

 

You will receive 100,000 shares of Regen Biopharma, Series A Preferred
Stock.Regen’s common stock currently trades on the OTC Bulletin Board. The
Company anticipates obtaining a stock symbol for the Series A preferred in the
near future. The 100,000 shares of Biopharma, Series A Preferred shares are
consideration for participating in telephonic calls/conference calls and serving
on Regen BioPharma, Inc.’s Scientific Advisory Board. Under this SAB agreement
,the frequency and timing of such calls will be approximately one call every
month

 

Additionally, this agreement may be renewed by mutual consent each year on its
anniversary date for a maximum of 2 additional years. The compensation on
renewal will be another payment of 100,000 Series A preferred stock in Regen on
each anniversary that this contract is renewed by the Company.

 

It is anticipated that members of the Scientific Advisory Board will potentially
serve as primary research consultants to the Company as such projects are
undertaken. Compensation for such projects will be negotiated separately on a
case-by-case basis between the Company and the consultant.

 

Thank You for your consideration.

 

David R. Koos

Chairman and CEO

  

P.S.: Please sign this letter in your acceptance and fax back to me at
619-330-2328. Any usage of your name in any press releases will be submitted to
you for review and comment before being released to the public.

 

    /s/ Dr. Boris Minev   Dr. Boris Minev   Date: 3/17/2015      

 